Citation Nr: 0840584	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1978, March 1983 to March 1987, and March 1991 to 
March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for asbestos exposure, claimed as COPD.


FINDINGS OF FACT

Evidence of record shows a diagnosis of possible COPD during 
service, complaints of breathing problems continuing to date, 
and a current diagnosis of COPD.  


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, COPD was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2008).  In light of the favorable decision 
for the veteran in this case, any error in the timing or 
content of VCAA notice or assistance is moot.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service treatment records show that in October 2001, the 
veteran underwent a pulmonary consult.  He presented with a 
several year history of shortness of breath with activity 
with sputum production worsening to shortness of breath at 
rest.  Pulmonary function test (PFT) and chest x-ray were 
reported as normal.  Assessment was possible COPD simple 
chronic bronchitis.  Questionable environment lung diagnosis, 
rule out asbestosis was also noted.  

The veteran underwent a pre-discharge VA examination in 
November 2003.  He reported he had not used an inhaler in 
over a year.  He reported dyspnea on exertion and a history 
of in-service asbestos exposure.  Chest x-rays showed no 
active pulmonary disease and there was no radiographic 
evidence for asbestosis per B-reader report.  PFTs showed 
normal spirometry.  Diagnosis was asbestos exposure.  It was 
further noted that the veteran was a chronic smoker.

VAMC medical note dated in August 2004 indicates there was 
some wheezing noted, but patient was a smoker.  Note dated in 
September 2004 indicates that examination of the lungs showed 
fixed, depressed hemidiaphragms, with bronchial breath sounds 
generally.  Assessment included COPD and chronic tobacco use 
disorder.  Chest x-ray in September 2004 showed no evidence 
of acute cardiopulmonary disease.  Note dated in March 2005 
documents the veteran's report of breathing problems.  He 
quit smoking in September 2004.  Impression included COPD.  
Prescription records indicate that an Albuterol inhaler was 
prescribed four times a day as needed for breathing.  PFTs in 
August 2005 showed spirometry and lung volumes within normal 
limits.  A mild reduction in diffusing capacity was noted.  
Note dated in November 2005 indicates that lungs showed COPD 
changes, mild, with poor ventilation generally.  Impression 
included COPD.  

In the November 2008 informal hearing presentation, the 
veteran's representative indicated that the veteran presented 
with chronic symptoms of breathing problems from service to 
the present.  

On review, service records document complaints of shortness 
of breath and include a diagnosis of possible COPD.  The 
veteran reports breathing problems beginning in service and 
continuing to date.  The veteran is competent to report 
symptoms such as feeling short of breath.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  Furthermore, VA records show a current 
diagnosis of COPD and the use of prescription inhalers.  

The Board acknowledges that spirometry has been reported as 
normal.  There are, however, clinical findings of wheezing, 
bronchial breath sounds, and COPD changes, and the veteran 
has been repeatedly diagnosed with COPD.  Therefore, having 
resolved doubt in the veteran's favor, the Board finds that 
there is a currently diagnosed lung disability for which 
service connection is warranted.  See 38 C.F.R. § 3.102 
(2008).  

The Board observes that the veteran had a long history of 
smoking.  For claims filed after June 9, 1998, legislation 
prohibits service connection for a disability first 
manifested after service (or after an applicable presumptive 
period) on the basis that it resulted from disease or injury 
attributable to the use of tobacco products by a veteran 
during service.  See 38 U.S.C.A. § 1103 (West 2002 & Supp. 
2007).  The veteran's claim for service connection for COPD 
was received in October 2003, prior to his discharge from 
service.  Although there are multiple references in the 
record indicating that the veteran was a smoker, there is no 
medical evidence specifically indicating that the diagnosed 
COPD is related to smoking.  Consequently, given the evidence 
of record as it currently stands, service connection is not 
precluded on that basis.  


ORDER

Entitlement to service connection for COPD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


